Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 17, 2020

                                    No. 04-19-00479-CV

                                  EX PARTE R.A.L., JR.,

                 From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019W0563
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Patricia O. Alvarez, Justice
              Beth Watkins, Justice


      On March 4, 2020, appellee filed a motion for rehearing. After consideration, the motion
is DENIED.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court